J-A26017-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   :    IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
             v.                                :
                                               :
                                               :
DAVID M. KING                                  :
                                               :
                    Appellant                  :    No. 1454 WDA 2015

                Appeal from the PCRA Order September 4, 2015
               In the Court of Common Pleas of Cambria County
             Criminal Division at No(s): CP-11-CR-0000826-2011


BEFORE: BENDER, P.J.E., RANSOM, J., and MUSMANNO, J.

MEMORANDUM BY RANSOM, J.:                               FILED NOVEMBER 29, 2016

      David M. King appeals from the September 4, 2015 order dismissing

his   PCRA   petition   for   lack   of   eligibility   for   relief   under   Pa.C.S.   §

9541(a)(1)(i). We affirm.

      The relevant facts and procedural history are as follows.                 Appellant

was the focus of a police investigation into child pornography that found:

      A computer with an IP address was located sharing files on a
      certain network. State police, through their investigation, were
      able to identify the IP address as that of the [Appellant]. The
      investigation took [state police] to [Appellant’s] residence. The
      [Appellant’s] computer was seized, and on [Appellant’s]
      computer there had been several files with underage boys
      engaged in sexual activity.

Notes of Testimony (N.T.), 2/7/2012, at 5-6.

      In January 2012, Appellant was charged with four                         counts    of

dissemination of photographs or films of child sex acts and ten counts of
J-A26017-16


possession of child pornography.1 In February 2012, Appellant entered into

a negotiated plea agreement and pled guilty to one count of possession of

child pornography, a felony in the third degree. The remaining charges were

nolle prossed.     In exchange for the plea, Appellant signed off on Megan’s

Law registration and related assessments under 42 Pa.C.S. § 9795.4,

identified as a “material term and condition of this disposition.”      See

Disposition under Pa.R.Crim.P. 590(B), 2/7/2012. Appellant did not object

to registration under Megan’s Law at that time.

        On May 7, 2012, Appellant was sentenced to six to twenty-three

months’ incarceration for possession of child pornography with automatic

parole after six months. Appellant pro se filed a PCRA petition when he did

not receive automatic parole in October 2012; however, through counsel, his

petition was withdrawn, and Appellant was released from prison in

November 2012.          Immediately upon release on November 16, 2012,

Appellant was required to complete Megan’s Law registration pursuant to the

terms of his plea.

        On December 20, 2012, the Sex Offender Registration and Notification

Act (SORNA) became effective in the Commonwealth of Pennsylvania.

SORNA requires convicted sex offenders to register with the Pennsylvania

State Police in accordance with a three-tiered system established by the

____________________________________________


1
    Respectively, 18 Pa.C.S. §§ 6312(c)(1), 6321(d)(1).



                                           -2-
J-A26017-16


federal government. 42 Pa.C.S. § 9799.13 (enacted 12/20/2011, effective

12/20/2012).

       Appellant’s right to pursue collateral relief expired on June 6, 2013.

See 42 Pa.C.S.A. § 9545(b)(1)).            Nevertheless, in March 2015, Appellant

pro se filed a second PCRA petition, this time challenging his plea and

sentence; however, the PCRA court dismissed his petition without appointing

counsel or a conducting an evidentiary hearing.             See Trial Ct. Order,

3/10/2015. Appellant did not appeal.

       Appellant pro se filed a third PCRA petition challenging his plea and

sentence on July 10, 2015.              Thereafter, Appellant filed an amended,

counseled petition on September 1, 2015.2 Following a hearing, the PCRA

court found that Appellant was not eligible for relief and dismissed his

petition. See Trial Ct. Op., 9/4/2015, at 3. According to the PCRA court,

Appellant “already served his May 7, 2012 sentence of 6 to 23 months for

____________________________________________


2
  In his third PCRA, Appellant claims, inter alia, that his plea was not
voluntary for the following reasons:
      (1) his prior counsel advised him that his sentence would only be
      90 days; (2) his prior counsel never advised him that he would
      have to register on Megan's Law; and (3) his prior counsel never
      advised him that he would have to attend sexual offenders
      classes at the prison in order to be automatically paroled. The
      second issue in the Appellant's amended PCRA petition was a
      request that his post-sentence /appellate rights be reinstated in
      order to challenge the length of his sentence, as well as the
      requirement that he register on Megan's Law.
Appellant’s Brief at 5.




                                           -3-
J-A26017-16


possession of child pornography.” See Trial Ct. Op., 9/4/2015, 1-2. Thus,

Appellant could not claim relief from a sentence that he had already served.

See id. The PCRA court denied Appellant’s claim, finding that he was not

eligible for relief “solely based upon his current status as a Megan’s Law

registrant.” Id. at 3.

      Appellant timely filed a notice of appeal and a court-ordered 1925(b)

statement.    The PCRA court issued a responsive opinion incorporating its

earlier decision. See Rule 1925(a) Op., 9/18/2015.

      On appeal, Appellant presents one issue for review:

      Whether the Trial Court erred in dismissing the Appellant's
      current PCRA Petition for lack of jurisdiction (in that the
      Appellant was still a Megan's Law registrant, but was no longer
      serving his sentence for the case he had filed a PCRA Petition)?

Appellant’s Brief at 3.

      We apply the following standard of review. “In reviewing the denial of

PCRA relief, we examine whether the PCRA court's determination is

supported by the record and free of legal error.” Commonwealth v. Miller,

102 A.3d 988, 992 (Pa. Super. 2014) (citations omitted). “[W]here the

petitioner raises questions of law, our standard of review is de novo and our

scope of review is plenary.” Commonwealth v. Rigg, 84 A.3d 1080, 1084

(Pa. Super. 2014) (quoting Commonwealth v. Rykard, 55 A.3d 1177,

1183 (Pa. Super. 2012)).

      “[T]o be eligible for relief under the PCRA, the petitioner must be

currently serving a sentence of imprisonment, probation or parole for the

                                    -4-
J-A26017-16


crime.”    Commonwealth v. Williams, 977 A.2d 1174, 1176 (Pa. Super.

2009) (internal quotation marks removed; citation omitted); see 42

Pa.C.S.A. § 9543(a)(1)(i). ”[T]he PCRA precludes relief for those petitioners

whose sentences have expired, regardless of the collateral consequences of

their sentence.”     Williams, 977 A.2d at 1176 (citation omitted).      In such

circumstances, dismissal of the petition is proper. Commonwealth v.

Ahlborn, 699 A.2d 718, 721 (Pa. 1997).

       In this case, Appellant concedes that he is not serving any term of

imprisonment, parole, or probation, as required by the PCRA. Nevertheless,

Appellant urges us to recognize that the enactment of SORNA imposed new

conditions not contemplated at the time he agreed to plead guilty.

According to Appellant, these conditions are punitive and mirror those

imposed during incarceration or probation. Appellant’s Brief at 7-8. Thus,

Appellant requests that this Court carve out an exception to Section

9543(a)(1)(i) that would create a basis of relief for sex offenders who are no

longer serving a sentence. Id. at 9. Appellant’s argument is without merit.3

       Registration requirements under           Megan’s Law   do   not establish




____________________________________________


3
   Appellant assertion that he did not know about the Megan’s Law
requirements is contrary to the certified record, wherein there are several
documents Appellant signed acknowledging these requirements as a
circumstance of his punishment.



                                           -5-
J-A26017-16


eligibility for relief under the PCRA. See Williams, 977 A.2d at 1177.4 Like

Megan’s Law, SORNA requires “registration, notification, and counseling,”

which, as we have held in the past, “are not criminal punishment, but

represent non-punitive, regulatory measures designed to safeguard the

public.”   Id. at 1176-79 (citations omitted).         SORNA is a supplement to

Megan’s Law, which “‘shall not be construed as punitive.’” Commonwealth

v. Perez, 97 A.3d 747, 758 (Pa. Super. 2014) (quoting 42 Pa.C.S. §

9799.11(b)(2)).5        Consequently, SORNA’s registration, notification, and

counseling     requirements       are   collateral   consequences   of   Appellant’s

convictions that constitute non-punitive conditions. See Commonwealth v.

Farabaugh, 128 A.3d 1191, 1195 (Pa. 2015); Commonwealth v.

Giannatonio, 114 A.3d 429, 438 (Pa. Super. 2015) (holding that SORNA

constitutes “remedial legislation with a goal of public safety.”) (quoting

Commonwealth v. McDonough, 96 A.3d 1067, 1071 (Pa. Super. 2014),
____________________________________________


4
  Reporting requirements of Megan’s Law II do not constitute “a sentence of
imprisonment, probation or parole for the crime,” for which the PCRA may
provide relief, but rather a collateral consequence of a criminal conviction.
Williams, 977 A.2d at 1177; see 42 Pa.C.S. 9543(a)(1)(i). Accordingly,
“an appellant who is required to submit to the reporting requirements of
Section 9795.1 of Megan's Law II, [42 Pa.C.S. §§ 9791-9799.7,] but has
also completed a sentence of imprisonment and/or probation, is not eligible
for relief under PCRA Section 9543(a)(1)(i).” Williams, 977 A.2d at 1175.
5
   The Perez Court upheld retroactive application of SORNA registration
requirements as constitutional under the Federal and State ex post facto
clauses. Perez, 97 A.2d at 760; accord Commonwealth v. Turner, 80
A.3d 754, 758 (Pa. 2013) (“Petitioner has no due process right to be heard
outside of the limits imposed by Section 9543(a)(1)(i) of the PCRA”).



                                           -6-
J-A26017-16


appeal denied, 108 A.3d 34 (Pa. 2015)); Coppolino v. Noonan, 102 A.3d

1254, 1276 (Pa. Cwmlth. 2014) (concluding that SORNA is not punitive,

rather rationally related to public safety), affirmed, 125 A.3d 1196 (Pa.

2015).   Thus, SORNA does not constitute a sentence of imprisonment,

probation or parole, and therefore, does not establish Appellant’s eligibility

for relief under the PCRA.      Accordingly, the trial court’s dismissal of

Appellant’s petition was proper. Ahlborn, 699 A.2d at 721.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/29/2016




                                    -7-